Citation Nr: 0719841	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-37 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an effective date earlier than December 
19, 2000 for an evaluation of 70 percent for the service-
connected post-traumatic stress disorder.  

2.   Entitlement to an effective date earlier than December 
19, 2000 and for the award of a total disability rating for 
individual unemployability as due to service-connected 
disabilities (TDIU).  

3.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) benefit purposes to handle disbursed 
funds under the provisions of 38 C.F.R. § 3.353 (2006).  






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1961 to 
August 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating actions in July 2003 
(earlier effective dates) and January 2004 (competency). 

The matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  



REMAND

The veteran's Substantive Appeal, filed in October 2004, 
requested a hearing before the Board at the RO.  

In a letter dated March 22, 2007 the RO notified the veteran 
that he was being scheduled to testify before a Veterans Law 
Judge by videoconference on May 9, 2007.  

The veteran was asked to respond within 10 days as to whether 
he would accept the videoconference, decline the 
videoconference and wait for a future visit to the RO by a 
Veterans Law Judge, or waive any hearing.  

The veteran's response, dated March 27, 2007, declines the 
videoconference hearing and states a preference to wait for a 
future visit to the RO by a Veterans Law Judge.  

(The Board notes parenthetically that there is no indication 
when the veteran's response above was received by the RO; the 
veteran was simply listed as a no-show for the 
videoconference on May 9.)  

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704 (2005).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing at the 
RO before a visiting Veterans Law Judge 
at the earliest opportunity, following 
the usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.704 (2006).  Then, the RO should 
return the claims file to the Board in 
accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



